Citation Nr: 9909571	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
arthritis of the right elbow, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to the veteran's service-
connected post-traumatic arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded this case to the 
Cleveland VARO for further development in December 1996, and 
the case has since been transferred to the Muskogee, Oklahoma 
VARO.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claims.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has determined that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

In its December 1996 remand, the Board requested that the 
veteran be afforded a VA orthopedic examination to determine 
the nature and extent of his right elbow disorder.  The Board 
observes that the veteran underwent VA orthopedic 
examinations in May 1997 and August 1998.  However, the 
reports of these examinations do not adequately address the 
concerns articulated in the December 1996 remand.  The Board 
requested that "the orthopedic specialist should 
specifically determine the nature and severity of the 
manifestations related only to the service-connected right 
elbow disorder; and offer an opinion as to whether, if at 
all, the degree of impairment associated with the service-
connected right elbow disorder can be disassociated from the 
impairment attributable to the veteran's January 1992 
stroke."  The Board observes that both of the veteran's 
examiners noted that certain symptoms, including paralysis 
and pain, were due to the veteran's post-service stroke, but 
these examiners did not specifically indicate to what degree 
these symptoms were due to the stroke, as opposed to the 
service-connected right elbow arthritis.  As service 
connection is only in effect for arthritis, the information 
contained in these examination reports is not adequate for 
rating purposes.

Moreover, with regard to the issue of service connection for 
a right shoulder disorder, to include as secondary to the 
veteran's service-connected right elbow arthritis, the Board 
observes that the examiner who conducted the May 1997 
neurological examination of the veteran discussed the 
veteran's history of an in-service right elbow injury in 
conjunction with the examination of the right shoulder injury 
and noted that "the initial injury did occur in the 
service."  However, it is unclear whether this examiner was 
referring to a right shoulder injury, as opposed to a right 
elbow injury, and the examiner further noted that the 
veteran's right shoulder injury "was quite likely sustained 
during his seizure which is a result of his 1992 stroke."  
It is not clear from this examination report whether the 
examiner found any sort of etiological relationship between 
the right elbow and right shoulder disorders.  Additionally, 
the examiner did not express an opinion as to whether the 
right shoulder disorder had been aggravated by the right 
elbow disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected right 
elbow disorder and the etiology, nature, 
and extent of his right shoulder 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion, in precise quantitative terms, 
as to the extent of right elbow 
disability resulting from the 1992 
stroke, as opposed to that resulting from 
the service-connected right elbow 
arthritis.  If the examiner cannot 
provide an opinion as to this degree of 
disability in precise quantitative terms, 
he or she should so state.  The examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not that incurrence of the veteran's 
current right shoulder disorder is 
proximately due to, or the result of, 
either the veteran's right elbow disorder 
or his active duty service.  If the 
examiner answers this question in the 
negative, he or she should provide an 
opinion as to whether it is at least as 
likely as not that aggravation of the 
veteran's current right shoulder disorder 
is proximately due to, or the result of, 
the right elbow disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed, and 
the examination report should be typed.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for an 
increased evaluation for post-traumatic 
arthritis of the right elbow and service 
connection for a right shoulder disorder, 
to include as secondary to the veteran's 
service-connected post-traumatic 
arthritis of the right elbow.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


